PER CURIAM.
On the basis of a review of the briefs, the record on appeal and oral argument we are of the opinion that the trial court did not err in dismissing appellant’s claim of lien without notice inasmuch as it clearly appears that the appellant was never a party to these proceedings. We further conclude that appellant’s notice of lien was a nullity of no force and effect. Blue Cross of Florida, Inc. v. O’Donnell, Fla.App. 1970, 230 So.2d 706.
Accordingly, the final order dismissing appellant’s notice of lien is affirmed, without prejudice to the appellant to pursue its subrogation rights as provided by law (see International Sales-Rentals Leasing Co., etc., et al. v. Nearhoof, Fla.1972, 263 So.2d 569); the final judgment of dismissal stands modified to such extent.
Affirmed, as modified.
WALDEN, OWEN and MAGER, JJ., concur.